Citation Nr: 1604307	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether the character of the appellant's discharge from military service for the period from May 3, 1997 to May 9, 2000, constitutes a bar to Department of Veterans Affairs (VA) benefits pursuant to that period of service.

2. Entitlement to service connection for a left ear hearing loss.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to May 2000.  He received a bad conduct discharge for his period of service from May 1997 to May 2000.  It has been held that this period is a bar to VA benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the VA Regional Office (RO) in Louisville, Kentucky which denied entitlement to service connection for a left ear hearing loss, a bilateral knee disorder, and sinusitis.  In February 2011, the RO in Columbia, South Carolina issued an administrative decision finding that the Veteran was discharged under dishonorable conditions for the period of service from May 3, 1997 to May 9, 2000 but that the provisions for a conditional discharge had been met for the periods of service from June 2, 1980 to May 2, 1997.

The RO in Columbia, South Carolina forwarded the appeal to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011, VA denied the Veteran's claims of entitlement to service connection for a left ear hearing loss, a bilateral knee disorder, and sinusitis, in part because the February 2011 administrative decision determined that a portion of the appellant's service was dishonorable for VA purposes.  The appellant was notified of the August 2011 rating decision, which referenced the February 2011 administrative decision, in August 2011.  The claims file does not contain a separate letter notifying the Veteran of the February 2011 administrative decision.

In an August 2012 correspondence, the Veteran handwrote, "This is a notice of disagreement.  The Facts are I have no period of dishonorable service...I will repeat...There is no evidence of [me] having dishonorable services."  The Board finds that the above clearly indicates the Veteran's disagreement with VA's characterization of his discharge and his desire to have the issue reviewed by the Board.  Hence, this letter constitutes timely notice of disagreement as to the issue of character of discharge.  See 38 C.F.R. § 20.201 (2014) (A notice of disagreement is defined as a written communication from the claimant or his representative that expresses dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result).  The RO has not issued the appellant a statement of the case on this matter; thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Since the outcome of the appellant's character of discharge determination could impact the appellant's claims of entitlement to service connection for a left ear hearing loss, a bilateral knee disorder, and sinusitis, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board cannot fairly proceed in adjudicating the appellant's claims until any outstanding matter with regard to the appellant's character of discharge determination has been resolved.

In addition, the Virtual VA file reveals a letter received in January 2015 indicating that the appellant recently began receiving Social Security Administration disability benefits.  Given that the records relating to the Social Security Administration's determination are potentially relevant to the service connection claims on appeal, they should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case addressing the issue of whether the character of the appellant's discharge from military service from May 3, 1997 to May 9, 2000 constitutes a bar to VA benefits pursuant to that period of service.  The appellant is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, return this issue to the Board for appellate review.

2. Obtain all records relating to the disability determination of the Social Security Administration.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. After completing any additional development deemed necessary, readjudicate the claims of entitlement to service connection for a left ear hearing loss, a bilateral knee disorder, and sinusitis.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


